McCulloch, C. J. This case involves an attack on the 'Constitutionality of a statute, enacted by the General Assembly at the recent session (1923), entitled, “An act to abolish tenancy by the curtesy. ’ ’ Section 1, which constitutes the body of the statute, reads as follows: “The estate of curtesy is hereby abolished, and hereafter, upon the death of a married woman, her surviving- husband shall have in her estate the same interest that the wife lias in the estate of the husband upon his death under the laws of this State.” We deem it necessary to consider as decisive of the case the only point of attack on the validity of the statute, that it offends ag-ainst section 23, article 5, of the Constitution, which reads as follows: “No law shall be revived, amended, or the provisions thereof extended or conferred by reference to its title only; but so much thereof as is revived, amended, extended or conferred shall be reenacted and published at length. ’ ’ This court has often considered the application and effect of this provision of the Constitution, and in each instance has adhered to the rule that “when a new right is conferred or cause of action given, the provisions of the Constitution quoted require the whole law governing the remedy to be reenacted in order to enable the court to effect its enforcement,” but that if the statute “is original in form, and by its own language grants some power, confers some right or creates some burden or obligation, it is not in conflict with the Constitution, although it may refer to some other existing- statute for the purpose of pointing out the procedure in executing the power, enforcing the right, or discharging- the burden.” Watkins v. Eureka Springs, 49 Ark. 131; Beard v. Wilson, 52 Ark. 290; Common School District v. Oak Grove Special School Dist., 102 Ark. 411; State v. McKinley, 120 Ark. 165; Harrington v. White, 131 Ark. 291; Rider v. State, 132 Ark. 27; Palmer v. Palmer, 132 Ark. 609; Hermitage Special School Dist. v. Ingalls Special School District, 133 Ark. 157; Fenolio v. Sebastian Bridge District, 133 Ark. 380. . The United States Circuit Court of Appeals for the Eighth Circuit has followed our decisions and adopted the same rule of construction and application. In the case of St. Louis & San Francisco Ry. Co. v. Southwestern Telegraph & Telephone Co., 121 Fed. 276, Judge Sanborn, speaking for the court, said: “The second answer to this contention is that, while section 23, art. 5, of the Constitution of Arkansas limits legislation which grants, modifies, or destroys the rights of parties, it has no application to legislation which simply affects remedies and methods of procedure.” The line is thus sharply and definitely drawn between the character of statutes which fall within the inhibition of the Constitution and those which fall without its operation. The only remaining task is to determine .within which class of statutes the one now under consideration falls. The statute plainly confers not a mere remedy or method of procedure -for enforcing a right, but it undertakes to confer a substantive right or interest. The statute undertakes, in other words, to provide an interest which the surviving husband’shall have in the estate of his wife upon the latter’s death. This is a right or interest sought to be vested, and not a remedy or procedure to 'be. adopted in securing a declared right. Our conclusion therefore is that the statute is in direct conflict with the language of the Constitution, and for that reason it must be declared invalid. Decree affirmed.